Citation Nr: 1412329	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-44 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1955 to January 1957, and from March 1957 to November 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for tinnitus.

The appeal from the December 2009 rating decision was before the Board in July 2012, at which time the Board denied direct service connection for tinnitus.  In June 2013, adopting a Joint Motion for Remand, the U.S. Court of Appeals for Veterans Claims (Court) stated that it was vacating and remanding the Board's July 2012 decision; however, it did not point to any error in the Board's adjudication of the theory of direct service connection.  The rationale in the Joint Motion was that the Board failed to adjudicate a theory of secondary service connection that the Veteran had admittedly not raised.  The parties to the Joint Motion for Remand requested that the Court vacate the portion of the Board's decision that failed to consider entitlement to service connection for tinnitus under a theory of secondary service connection.  

The parties to the Joint Motion for Remand agreed that the record raised a theory of secondary service connection; therefore, that agreement is the law of the case.  The Joint Motion noted that, although the Veteran had not sought entitlement to service connection for tinnitus as related to a service-connected disability, the Veteran had been diagnosed with bilateral tinnitus, and a medical opinion had indicated that tinnitus is a symptom associated with the service-connected bilateral hearing loss.  The Joint Motion for Remand indicates that the Board should determine whether the Veteran is entitled to secondary service connection, or service connection under any other theory reasonably raised by the record, for the claimed tinnitus.  The case has been returned to the Board for appellate consideration and is now ready for disposition.  For this reason, in full compliance with the Court's order, the Board will adjudicate the previously unadjudicated theory of secondary service connection for tinnitus.  

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed tinnitus is causally related to the service-connected bilateral hearing loss.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus as secondary to the service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for tinnitus.  This decision constitutes a full grant of the benefits remaining on appeal (secondary service connection for tinnitus); therefore, no further discussion regarding VCAA notice or assistance duties is required.  

Service Connection for Tinnitus 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The contention liberally construed for the Veteran is that his current tinnitus is associated with service-connected bilateral hearing loss.  This theory is derived from the Veteran's January 2010 written statement, in which he stated that he thought the tinnitus was associated with his hearing loss because of the noise he was subjected to aboard ships in service.  In an October 2010 substantive appeal (VA Form 9), the Veteran contended that the tinnitus has increased as he has gotten older.  In a July 2012 written statement, the Veteran also indicated that he had tinnitus since service separation.

As the Board is granting service connection based on secondary service connection (adjudicated below) under 38 C.F.R. § 3.310, the theory of direct service connection (38 C.F.R. § 3.303(d)) pursuant to the same benefit is rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the direct service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

The evidence shows that a current disability of tinnitus exists.  At June 2009 and November 2009 VA examinations, the Veteran reported constant, bilateral tinnitus.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.   

In June 2009, the Veteran underwent a VA examination.  The Veteran reported constant, bilateral tinnitus that onset between 1973 and 1976.  The VA examiner opined that the Veteran's tinnitus is as likely as not a symptom associated with the service-connected bilateral hearing loss.

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence shows that a current disability of tinnitus exists.  The probative medical evidence of record demonstrates that tinnitus was proximately caused by the Veteran's service-connected bilateral hearing loss; therefore, resolving reasonable doubt in favor of the Veteran, service connection for tinnitus as secondary to the service-connected bilateral sensorineural hearing loss disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


